Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 19:
Claim 19 includes limitation that is not described in the specification. This limitation is:
“scaled corresponding values of the reaction force and the thickness change amount derived by cell evaluation module”.
The Examiner is treating this limitation as a new matter.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 19: Claim 19 recites the limitation: 
“scaled corresponding values of the reaction force and the thickness change amount derived by cell evaluation module”.
It is not clear what the meaning of “scaling” is.  There is no description in the specification of “scaled” values, or how the values of reaction force and the thickness change are scaled, under which algorithm if any it occurs. No specific examples of “scaling” exists. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20170074634 to Yoon et al. (Yoon) in view of US2015188198 to Bonhomme et al. (Bonhomme) and in further view of JP4581481B2 to Yamamoto et al. (Yamamoto).

		Regarding Claim 1:  Yoon discloses:
“An apparatus for predicting deformation of a battery module, caused by swelling of a secondary battery, the battery module having at least one secondary battery in a module case” (Fig. 2; para 0008 – “the present disclosure is directed to providing an apparatus and a method for measuring a thickness of a secondary battery cell, which are capable of measuring and predicting a change in the thickness (i.e. swelling, added by examiner) of the secondary battery cell, or a behavior of the secondary battery cell, when the secondary battery cell is in actual use or in storage”), the apparatus comprising: 
“a cell evaluation module configured to derive a relationship between a thickness change amount and a reaction force for a single secondary battery” (para 0065 – The apparatus for measuring a thickness of the secondary battery cell according to an exemplary embodiment may be used to observe the changes in the thickness of the secondary battery cell 10 and the behavior thereof while the secondary battery is in the state of being in actual use”; para 0066 – “while the secondary battery cell 10 is being charged or discharged, the controller 60 may determine a thickness measurement value of the secondary battery cell 10 and a measurement value of the pressurization force applied to the pressurizing plate 30, using the measurement means 51, 53 continuously or intermittently.”); 
“a case evaluation module configured to derive a relationship between a load applied to the module case and a width change amount of the module case” (para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”; para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
Yoon is silent on “a prediction module configured to predict a deformation amount of the battery module by using the relationship between the thickness 
However, Bonhomme discloses:
“a prediction module configured to predict a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery, derived by the cell evaluation module” (Figs. 6-10; para 0029 – “present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles) … As illustrated, FIG. 10 includes a first curve 134 reflecting the change of the swelling force at the maximum state of change of battery cycles with respect to the life time of the battery module 28. Similarly, FIG. 10 also includes a second curve 136 reflecting the change of the swelling force at the minimum state of change of battery cycles with respect to the life time of the battery module 28. Both of the first curve 134 and the second curve 136 may have a generally increasing trend with respect to the life time of the battery module 28.”; Claim 6 – “the force gauge is positioned externally relative to a casing of the battery cell and configured to measure the force along a direction of the swelling of the cell stack”).

However, Yamamoto discloses:
“the relationship between the load and the width change amount of the module case, derived by the case evaluation module” (para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body (i.e. module case, added by examiner) in the thickness direction, and then the laminated body is restrained”; Fig. 5; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof. For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. 5. The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme combination, as taught by Yamamoto, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 2:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
Yoon further discloses:
“wherein the cell evaluation module derives the relationship between the thickness change amount and the reaction force in a singular curve form” (Here the measurements stored by the controller in the memory, can be at any time plotted as a single curve - para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”).

Regarding Claim 3:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 2 (see the rejection for Claim 2).
Yamamoto further discloses:
“wherein the case evaluation module derives the relationship between the load and the width change amount of the module case in a singular curve form” (Fig. 5 shows several single curves for the relationship between the load and the width change amount).


Regarding Claim 5:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
Bonhomme further discloses:
“wherein the battery module includes a plurality of secondary batteries” (Figs. 4-6 and 8), and
“the prediction module converts the relationship between the thickness change amount and the reaction force for a single secondary battery, derived by the cell evaluation module, into a relationship between the thickness change amount and the reaction force for all secondary batteries included in the battery module, and predicts a deformation amount of the battery module by using the converted relationship between the thickness change amount and the reaction force for all secondary batteries” (Figs. 6-10; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack. The battery module also includes a control module configured to receive data indicative of the force and to estimate a remaining usable life of the battery module based on the data”; present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles)”; para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 6:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
Bonhomme further discloses:
“wherein the secondary battery is provided to stand vertically and arranged to be stacked in a lateral direction in the module case” (see Figs. 4-6 and 8), and
“wherein the case evaluation module derives a relationship between a width change amount and a load applied to right and left sides of the module case” (Fig. 8 shows the swelling pronounced on both sides of secondary batteries; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack”; para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 7:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).

“wherein the module case includes two end plates having a plate shape and respectively located at both ends of the secondary battery in a stacking direction” (Fig. 4; para 0055 – “left and the right retaining walls 90, 88 for assembly”), and
“wherein the case evaluation module derives a relationship between a width change amount and a load applied to the end plates” (para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”; para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 8:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
	Yamamoto further discloses:
“wherein the prediction module predicts the width change amount of the battery module and the load applied to the module case, as the deformation amount of the battery module” (Fig. 5; Here the laminated body is the equivalent of the module case – para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body in the thickness direction, and then the laminated body is restrained”; Fig. 5; Here the prediction can be made using the curves on Fig. 5; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof. For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5]. The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto 

Regarding Claim 9:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).
Yamamoto further discloses:
“further comprising: a verification module configured to compare the deformation amount of the battery module, predicted by the prediction module, with a reference value stored in advance” (Here the reference value is 10 kN mentioned in the quote - para 0021 – “By repeatedly applying the load in this way, for example, the plastic deformation progresses effectively in a short time as compared with the case where the load of 10 kN is continuously applied for a long time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 10:  Yoon discloses:
“A method for predicting deformation of a battery module, caused by swelling of a secondary battery, the battery module having at least one secondary battery in a module case” (Fig. 2; para 0008 – “the present disclosure is directed to providing an apparatus and a method for measuring a thickness of a secondary battery cell, which are capable of measuring and predicting a change in the thickness (i.e. swelling, added by examiner) of the secondary battery cell, or a behavior of the secondary battery cell, when the secondary battery cell is in actual use or in storage”), the method comprising:
“deriving a relationship between a thickness change amount and a reaction force for a single secondary battery” (para 0065 – “The apparatus for measuring a thickness of the secondary battery cell according to an exemplary embodiment may be used to observe the changes in the thickness of the secondary battery cell 10 and the behavior thereof while the secondary battery is in the state of being in actual use”; para 0066 – “while the secondary battery cell 10 is being charged or discharged, the controller 60 may determine a thickness measurement value of the secondary battery cell 10 and a measurement value of the pressurization force applied to the pressurizing plate 30, using the measurement means 51, 53 continuously or intermittently”); 
“deriving a relationship between a load applied to the module case and a width change amount of the module case” ((para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”; para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
Yoon is silent on “predicting a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery, and the relationship between the load and the width change amount of the module case.”
However, Bonhomme discloses:
“predicting a deformation amount of the battery module by using the relationship between the thickness change amount and the reaction force of the secondary battery” ((Figs. 6-10; para 0029 – “present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles) … As illustrated, FIG. 10 includes a first curve 134 reflecting the change of the swelling force at the maximum state of change of battery cycles with respect to the life time of the battery module 28. Similarly, FIG. 10 also includes a second curve 136 reflecting the change of the swelling force at the minimum state of change of battery cycles with respect to the life time of the battery module 28. Both of the first curve 134 and the second curve 136 may have a generally increasing trend with respect to the life time of the battery module 28.”; Claim 6 – “the force gauge is positioned externally relative to a casing of the battery cell and configured to measure the force along a direction of the swelling of the cell stack”).
Both Yoon and Bonhomme are silent on “the relationship between the load and the width change amount of the module case”.
However, Yamamoto discloses:
“the relationship between the load and the width change amount of the module case” (Here the laminated body is the equivalent of the module case – para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body in the thickness direction, and then the laminated body is restrained”; Fig. 5; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof. For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5]. The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).


Regarding Claim 11:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Yoon further discloses:
“wherein the relationship between the thickness change amount and the reaction force is derived in a singular curve form” (para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information (the measurements stored by the controller in the memory, can be at any time plotted as a single curve, added by examiner). The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”).

Regarding Claim 12:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 11 (see the rejection for Claim 11).

“wherein the relationship between the load and the width change amount of the module case is derived in a singular curve form” (Fig. 5 shows several single curves for the relationship between the load and the width change amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme combination, as taught by Yamamoto, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 14:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 11 (see the rejection for Claim 11).
Bonhomme further discloses:
“wherein the battery module includes a plurality of secondary batteries” (Figs. 4-6 and 8), and
“the relationship between the thickness change amount and the reaction force for a single secondary battery is converted into a relationship between the thickness change amount and the reaction force for all secondary batteries included in the battery module, and a deformation amount of the battery module is predicted by using the converted relationship between the thickness change amount and the reaction force for all secondary batteries” (Figs. 6-10; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack. The battery module also includes a control module configured to receive data indicative of the force and to estimate a remaining usable life of the battery module based on the data”; para 0029 – “present embodiments provide systems and methods for life estimation for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles)”; para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 15:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Bonhomme further discloses:
-	“wherein the secondary battery is provided to stand vertically and arranged to be stacked in a lateral direction in the module case” (see Figs. 4-6 and 8), and
-	“wherein a relationship between a width change amount and a load applied to right and left sides of the module case is derived” (Fig. 8 shows the swelling pronounced on both sides of secondary batteries; para 0010 – “The battery module also includes a force gauge in mechanical communication with the cell stack and configured to measure a force generated by a swelling of the cell stack”; para 0031 – “a force-measuring device or sensor, such as a force transducer, may be coupled externally to a casing of one or more lithium ion battery cells in a lithium ion battery module. The force-measuring device may measure the force collectively generated by the one or more lithium ion battery cells (e.g., from swelling) and applied to the casing of the one or more lithium ion battery cells”).

Regarding Claim 16:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Bonhomme further discloses:
“wherein the module case includes two end plates having a plate shape and respectively located at both ends of the secondary battery in a stacking direction” (Fig. 4; para 0055 – “left and the right retaining walls 90, 88 for assembly”), and
“wherein a relationship between a width change amount and a load applied to the end plates is derived” (para 0066 – “the controller 60 may store the thickness measurement value and the pressurization force measurement value in the memory 62 together with the time information. The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”; para 0075 – “the controller 60 may determine a distance L2 between the driving block 42 and the pressurizing plate 30 using the measurement means 51, and then determine an expanded thickness t2 of the secondary battery cell 10 with the equations described above using the determined distance L2, and H0, L0, t0 stored in the memory 62, and store the expanded thickness t2 in the memory 62”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 17:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Yamamoto further discloses:
”wherein the width change amount of the battery module and the load applied to the module case is predicted as the deformation amount of the battery module” (Fig. 5; Here the laminated body is the equivalent of the module case – para 0007 – “The flat plate battery and the end plate are laminated and the same. A load is repeatedly applied to the laminated body in the thickness direction, and then the laminated body is restrained”; Fig. 5; Here the prediction can be made using the curves on Fig. 5; para 0018 – “Next, the effectiveness of repeated loading will be described. The present inventor repeatedly applied a load to one of the laminated secondary batteries and investigated the change in the thickness thereof. For example, when a load of up to 10 kN was repeatedly applied to a secondary battery called a 308-type cell, the thickness changed as shown in FIG. [5]. The thickness before applying the load was about 16 mm, and it was compressed to about 14.2 mm by the first load as shown in the graph d1. After that, when the load was returned to 0, it returned to about 15.1 mm, which is the starting point of the second graph d2”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to increase the accuracy of the 

Regarding Claim 18:  The Yoon/Bonhomme/Yamamoto combination discloses the method for predicting deformation of a battery module according to claim 10 (see the rejection for Claim 10).
Yamamoto further discloses:
”further comprising: comparing the deformation amount of the battery module with a reference value stored in advance” (Here the reference value is 10 kN mentioned in the quote - para 0021 – “By repeatedly applying the load in this way, for example, the plastic deformation progresses effectively in a short time as compared with the case where the load of 10 kN is continuously applied for a long time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Yamamoto, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Regarding Claim 19:  The Yoon/Bonhomme/Yamamoto combination discloses the apparatus for predicting deformation of a battery module according to claim 1 (see the rejection for Claim 1).

“wherein the prediction module is configured to predict a deformation amount of the battery module according to scaled corresponding values of the reaction force and the thickness change amount derived by cell evaluation module that are, respectively, equal to corresponding values of the load applied to the module case and the width change amount derived by the case evaluation module” (Figs. 6-10; para 0029 – “present embodiments provide systems and methods for life estimation (i.e. prediction, added by examiner) for lithium ion battery modules based on mechanical forces generated by the battery cells (e.g., due to swelling”); para 0068 – “when the battery module 28 ages (e.g., experiencing more and more battery cycles), the swelling force may have a general trend of increase with respect to the life time (or number of battery cycles) … As illustrated, FIG. 10 includes a first curve 134 reflecting the change of the swelling force (i.e. load, added by examiner) at the maximum state of change of battery cycles with respect to the life time of the battery module 28. Similarly, FIG. 10 also includes a second curve 136 reflecting the change of the swelling force at the minimum state of change of battery cycles with respect to the life time of the battery module 28. Both of the first curve 134 and the second curve 136 may have a generally increasing trend (interpreted by the examiner as the scaled corresponding values of the reaction force, added by examiner) with respect to the life time of the battery module 28.”; para 0049 – “the force gauge 66 may be in mechanical communication with the second cell stack 58 and may be configured to measure the force generated by the swelling of the second cell stack 58 (e.g., along the Y-axis 42) (i.e. both force and swelling (equivalent to thickness change amount), are scaled, added by examiner).”Claim 6 – “the force gauge is positioned externally relative to a casing of the battery cell and configured to measure the force along a direction of the swelling of the cell stack”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for predicting deformation of a battery module, disclosed by Yoon/Bonhomme/Yamamoto combination, as taught by Bonhomme, in order to increase the accuracy of the prediction of the deformation of a battery module, caused by the swelling of a secondary battery.

Allowable Subject Matter
Claims 4 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not teach or suggest the limitation “the prediction module checks an intersecting point of the singular curve derived by the cell evaluation module and the singular curve derived by the case evaluation module, and predicts a deformation amount of the battery module by using the checked intersecting point” as found in Claims 4 and 13. The closest prior art sources found are: 
JP4581481B2 to Yamamoto et al. (Yamamoto). The reference of Yamamoto teaches the singular curve derived by the relationship between the load and the width change amount of the module case, but does not teach an intersecting point of two singular curves, predicting a deformation amount of the battery module by using the checked intersecting point.
NPL reference of Oh et al. (Oh et al., “Phenomenological force and swelling models for rechargeable lithium-ion battery cells”, Journal of Power Sources, 2016, 310 pp. 118-129) teaches the singular curve, showing the relationship between the force and the swelling, but does not teach an intersecting point of two singular curves, predicting a deformation amount of the battery module by using the checked intersecting point.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 06/08/2021 have been fully considered but they are not persuasive.
Applicant argues (pages 7-8) (underlined emphasis added by the applicant): “The cited paragraphs appear to discuss measurement of a thickness of a secondary battery cell. However, it is less clear from the cited paragraphs as to what feature of Yoon is being relied on as disclosure for measurement of a width change amount of a module case. The Office Action contends that the "pressurization force" described in paragraph [0066] of Yoon is a "load applied to the module case" as recited in claim 1, and that the "thickness" in paragraph [0066] of Yoon is a "width change amount of the module case" as recited in claim 1. But, in fact, the "thickness and pressurization force" described in the cited paragraph is "of the secondary battery cell," not a module case. Instead, it appears that the Office Action has conflated the "secondary battery" of claim 1 with the "module case" of claim 1. More to the point, the Office Action appears to confuse the "thickness change amount for a single secondary battery" with the "width change amount of the module case." But, in fact, these features are not the same and should not be confused for one another or conflated with one another.”
The Examiner respectfully disagrees. Yoon in para 0066 (cited in the rejection for Claim 1) discloses: “The data stored in the memory 62 may be used for analyzing a correlation between the thickness and the pressurization force of the secondary battery cell 10, and the changing behavior of the thickness and the pressurization force according to the measuring conditions”. 
Also, Yoon in para 0081 discloses: “it is possible to observe the behavior of the secondary battery cell being in actual use or in storage, by suppressing the change in the thickness of the secondary battery cell by adjusting the pressurization force. The thickness change data or the pressurization force change data of the secondary battery cell 10 stored in the memory 62 can be utilized for determining physical strength data necessary for the cartridge frame or external case, or the pouch.” 
Yoon discloses at least one secondary battery that under the BRI, is equivalent to a battery module case. No specific definitions that define a module as opposed to a battery exist in the specification.
In Claim 1, Applicant did not differentiate between the battery and the module. 
Same reasoning is applied to the arguments regarding Yamamoto reference and regarding the Claim 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269.  The examiner can normally be reached on 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863